DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

 Applicant’s arguments filed on May  4, 2022 have been fully considered but they are
not persuasive.
The Rejection of Claims 1, 4-7, 9, 11, 13-18 and 20 under 35 USC § 103.

A.  Regarding independent claims 1, 9 and 17 Applicant argued that, “…, Zhang discloses only the idea of determining if a node shares a next hop with a child node. See id. Zhang is silent with respect to the idea of determining the number of hops that are included in both sets of next hops — the set of next hops for a node and the set of next hops for a child node. In view of at least the above distinctions, Applicant submits that Zhang cannot be properly interpreted as teaching or suggesting the above limitations of claim 1. ( see remarks page 9).
Examiner respectfully disagrees, the combination of Kumar ‘666 and Zhang ‘087, in particular Zhang ‘087 teaches( see column 6, lines 50-63, col 7 lines 14-60 Table 1 and Fig. 2a-d)  a method of aggregating  Forwarding Information Base (FIB)  to reduce FIB size( compressing) by combining routing entries whose prefixes are numerically aggregatable and whose next hops are the same. To perform the FIB aggregation, determines whether the number of next hop nodes associated with a first prefix (longest prefix ) matches with a next hop associated with a second prefix( shortest prefix) which reads on applicants argued claim limitation “ comparing a first set of hops for the first network prefix that are included in the first set of routing information with a second set of hops for the second network prefix that are included in the second set of routing information to determine a number of hops that are included in both the first set of hops and the second set of hops. 
Examiner notes that the claim language “determine a number of hops that are included in both the first set of hops and the second set of hops..” does not exclude determining common next hops associated with two prefixes and removing/preventing one of the prefixes from being stored in FIB(forwarding) table as taught by Zhang ‘087.      
Applicant further argued that, “…Claim 1 further recites the limitations of, in response to determining that the number of hops exceeds a threshold level, preventing the second network prefix from being stored in the forwarding table. Neither of the references cited by the Examiner teaches or suggests these limitations either. ..” (See remarks page 10).
Zhang ‘087 teaches(see column 7 lines 30-49, table 1 and Fig. 2b) when a first prefix (longest prefix )  and  a second prefix( shortest prefix) have one or more( threshold) common next-hops preventing the second prefix from being stored in aggrigated FIB. See for example, Table 1,  as shown in table 1(b) the network prefix B and C are prevented from being stored in the aggregated FIB, since they share the same next hop as the entry/prefix A,  reads on applicants argued claim limitation “in response to determining that the number of hops included in both the first set of hops and the second set of hops exceeds a threshold level, preventing the second network prefix set from being stored in the forwarding table”. Rejection of Claims 1, 4-7, 9, 11, 13-18 and 20  under 35 U.S.C. 103 is therefore maintained.

B.  Regarding dependent claims 4-7, 11, 13-16, 18 and 20 the Applicant argues these claims conditionally on that of their parent independent claims. 
Applicant's arguments are unpersuasive and, therefore, the rejections of these claims are hereby maintained. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 Claims 1, 4-7, 9, 11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumar (US 7903666), hereinafter referred to as Kumar ‘666, in view of  Zhang et al (US 9491087 B1) hereinafter referred to as Zhang ‘087.
Regarding claim 1. Kumar ‘666 discloses A non-transitory computer-readable storage medium including instructions that, when executed by a processor, cause the processor to perform the steps of:
storing a first network prefix and a first set of routing information associated with the first network prefix in a routing table (figure 2 and column 3 Table 1; routing table 210 including a prefix, i.e. N1 (10.0.0.0/8), and gateway information (20.1.10.22)); writing the first network prefix from the routing table to a first entry included in a forwarding table (figure 2; forwarding table 240 including the prefix, i.e. N1 (10.0.0.0/8));
storing a second network prefix and a second set of routing information associated with the second network prefix in the routing table (figure 1 and column 3 Table 1; routing table 210 including another prefix, i.e. N5 (10.2.10.0/24) and gateway information (20.1.10.22)), wherein the second network prefix is covered by the first network prefix (it is well known to one having ordinary skill in the art at the time the invention was made that the /24 prefix of N5, i.e. second network prefix, is covered by the /8 prefix of Nl, i.e. first network prefix).
Kumar ‘666 fail to explicitly suggest, comparing a first set of hops for the first network prefix that are included in the first set of routing information with a second set of hops for the second network prefix that are included in the second set of routing information to determine a number of hops that are included in both the first set of hops  and the second set of hops, in response to determining that the number of hops included in both the first set of hops and the second set of hops exceeds a threshold level, preventing the second network prefix set from being stored in the forwarding table by: determining that the second network prefix should not be written from the routing table to the forwarding table; or removing the second network prefix from the forwarding table.
 	Zhang ‘087 teaches, comparing a first set of hops for the first network prefix that are included in the first set of routing information with a second set of hops for the second network prefix that are included in the second set of routing information to determine a number of hops that are included in both the first set of hops  and the second set of hops( see column 6, lines 50-63, col 7 lines 14-60 Table 1 and Fig. 2a-d,  during  the first and second passes Fig. 2 b-c,  for each prefix ( see table 1) determining  common next hops included in each set of hops , which requires comparing  first set of hops with a second set of hops in order to determine the common hops) in response to determining that the number of hops included in both the first set of hops and the second set of hops exceeds a threshold level( see column 7 lines 30-40, table 1 and Fig. 2b, when prefix associated with  two children nodes have one or more common next-hops), preventing the second network prefix set from being stored in the forwarding table by( see column 7 lines 30-59, Table 1 and fig. 2b,  as shown in table 1(b) the network prefix B and C are prevented from being stored in the aggregated FIB): determining that the second network prefix should not be written from the routing table to the forwarding table; or removing the second network prefix from the forwarding table( see column 7 lines 30-59, Table 1 and fig. 2b,   as shown table 1(b) the network prefix B and C are prevented from being stored in the aggregated FIB by removing the network prefix B and C from the FIB table).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kumar ‘666 by incorporating the FIB aggregation system/method as taught by Zhang ‘087, since such modification would provide a system for updating compressed FIBs quickly and incrementally as quick update is critical to routers because they have very limited time to process routing updates without impacting packet delivery performance, as suggested by Zhang ‘087 (see col 2 lines 27-33).
Regarding claim 4, the combination of Kumar ‘666 and Zhang ‘087  teaches all the limitations as shown above, Zhang ‘087  further teaches,  associating one or more hops included in the second set of hops with the first entry included in the forwarding table based on the comparison ( see Zhang ‘087, column 7 lines 30-59, Table 1 and fig. 2b,  as shown in table 1(b) the network prefix A and associated next hop information is being in the FIB table ).
Regarding claim 5, the combination of Kumar ‘666 and Zhang ‘087  teaches all the limitations as shown above, Kumar ‘666 further teaches, marking the first network prefix as active in the routing table, and, based on the comparison, marking the second network prefix as inactive in the routing table (see Kumar ‘666, column 6 table 5; it can be seen that the prefixes are marked as NO and Yes based on compression).
Regarding claim 6, the combination of Kumar ‘666 and Zhang ‘087  teaches all the limitations as shown above, Kumar ‘666 further teaches, storing a third network prefix and a third set of routing information associated with the third network prefix in the routing table (figure 2 and column 3 Table 1; routing table 210 including a prefix, i.e. N2 (10.1.0.0/16), and gateway information (30.1.10.33)), wherein the third network prefix is covered by a fourth network prefix included in the routing table (figure 2 and column 3 Table 1; routing table 210 including a prefix, i.e. N4 (10.1.20.0/24), and gateway information (20.1.10.33); it is well known to one having ordinary skill in the art at the time the invention was made that the /16 prefix of N2, i.e. third network prefix, is covered by the /24 prefix of N4, i.e. fourth network prefix); and based on comparing the third set of routing information to a fourth set of routing information associated with the fourth network prefix (column 1 lines 51-58; route compression algorithm): writing the third network prefix from the routing table to a second entry in the forwarding table (figure 2; given that N3 and N4 do not have the same gateway, the N2 prefix is installed into the forwarding table); and associating the third set of routing information with the second entry (column 4 lines 42-44; once the route associated with N has been installed, a child node is determined).
Regarding claim 7, the combination of Kumar ‘666 and Zhang ‘087  teaches all the limitations as shown above, Zhang ‘087  further teaches, wherein less than a threshold number of next hops included in the third set of routing information are included in the fourth set of routing information( see Zhang ‘087, column 7 lines 30-59, Table 1 and fig. 2b,  as shown in table 1(b) routing information related to the network prefix E which does not have matching next hops with the prefix D is included on the forwarding table).
Regarding claim 9, Kumar ‘666 discloses A non-transitory computer-readable storage medium including instructions that, when executed by a processor, cause the processor to perform the steps of: storing a first network prefix and a first set of routing information associated with the first network prefix in a routing table (figure 2 and column 3 Table 1; routing table 210 including a prefix, i.e. N1 (10.0.0.0/8), and gateway information (20.1.10.22)); writing the first network prefix from the routing table to a first entry included in a forwarding table (figure 2; forwarding table 240 including the prefix, i.e. N1 (10.0.0.0/8));
storing a second network prefix and a second set of routing information associated with the second network prefix in the routing table (figure 1 and column 3 Table 1; routing table 210 including another prefix, i.e. N5 (10.2.10.0/24) and gateway information (20.1.10.22)), wherein the second network prefix is covered by the first network prefix (it is well known to one having ordinary skill in the art at the time the invention was made that the /24 prefix of N5, i.e. second network prefix, is covered by the /8 prefix of Nl, i.e. first network prefix).
Kumar ‘666 fails to explicitly suggest, comparing a first set of hops for the first network prefix that are included in the first set of routing information with a second set of hops of the second network prefix that are included in the second set of routing information to determine a percentage of hops that are included in both the first set of  hops and the second set of hops;
in response to determining that the percentage of hops included in both the first set of hops and the second set of hops exceeds a threshold level, preventing the second network prefix set from being stored in the forwarding table by: determining that the second network prefix should not be written from the routing table to the forwarding table; or removing the second network prefix from the forwarding table.
Zhang ‘087 teaches, comparing a first set of hops for the first network prefix that are included in the first set of routing information with a second set of hops of the second network prefix that are included in the second set of routing information to determine a percentage of hops that are included in both the first set of  hops and the second set of hops( see column 6, lines 50-63, column 7 lines 14-60 Table 1 and Fig. 2a-d,   during  the first and second passes fig. 2 b-c,  for each prefix ( see table 1) determining  common next hops included in each set of hops , which requires comparing  first set of hops with a second set of hops in order to determine the common hops); in response to determining that the percentage of hops included in both the first set of hops and the second set of hops exceeds a threshold level( see column 7 lines 30-40, table 1 and Fig. 2b, when prefix associated with  two children nodes  one or more common next-hops), preventing the second network prefix set from being stored in the forwarding table by( see column 7 lines 30-59, Table 1 and fig. 2b,   as shown table 1(b) the network prefix B and C are prevented from being stored in the aggregated FIB): determining that the second network prefix should not be written from the routing table to the forwarding table; or removing the second network prefix from the forwarding table( see column 7 lines 30-59, Table 1 and fig. 2b,   as shown table 1(b) the network prefix B and C are prevented from being stored in the aggregated FIB by removing the network prefix B and C from the FIB table).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kumar ‘666 by incorporating the FIB aggregation system/method as taught by Zhang ‘087, since such modification would provide a system for updating compressed FIBs quickly and incrementally as quick update is critical to routers because they have very limited time to process routing updates without impacting packet delivery performance, as suggested by Zhang ‘087 (see column 2 lines 27-33).
Regarding claim 11, the combination of Kumar ‘666 and Zhang ‘087 teaches all the limitations as shown above, Zhang ‘087 further teaches, associating one or more hops included in the second set of  hops with the first entry included in the forwarding table based on determining that the one or more hops are  not included in the first set of routing information( see Zhang ‘087, column 7 lines 30-59, Table 1 and fig. 2b,   as shown table 1(b) the network prefix D is written to the aggregated FIB in addition to the prefix A since, since prefix A and Prefix D  don’t  have common hop).
Regarding claim 13, the combination of Kumar ‘666 and Zhang ‘087  teaches all the limitations as shown above, Kumar ‘666 further teaches, marking the first network prefix as active in the routing table, and, based on the comparison, marking the second network prefix as inactive in the routing table (column 6 table 5; it can be seen that the prefixes are marked as NO and Yes based on compression).
Regarding claim 14, the combination of Kumar ‘666 and Zhang ‘087  teaches all the limitations as shown above, Kumar ‘666 further teaches, storing a third network prefix and a third set of routing information associated with the third network prefix in the routing table (figure 2 and column 3 Table 1; routing table 210 including a prefix, i.e. N2 (10.1.0.0/16), and gateway information (30.1.10.33)), wherein the third network prefix is covered by a fourth network prefix included in the routing table (figure 2 and column 3 Table 1; routing table 210 including a prefix, i.e. N4 (10.1.20.0/24), and gateway information (20.1.10.33); it is well known to one having ordinary skill in the art at the time the invention was made that the /16 prefix of N2, i.e. third network prefix, is covered by the /24 prefix of N4, i.e. fourth network prefix); and based on comparing the third set of routing information to a fourth set of routing information associated with the fourth network prefix (column 1 lines 51-58; route compression algorithm): writing the third network prefix from the routing table to a second entry in the forwarding table (figure 2; given that N3 and N4 do not have the same gateway, the N2 prefix is installed into the forwarding table); and associating the third set of routing information with the second entry (column 4 lines 42-44; once the route associated with N has been installed, a child node is determined).
Regarding claim 15, the combination of Kumar ‘666 and Zhang ‘087  teaches all the limitations as shown above, Zhang ‘087 further teaches, wherein less than a threshold number of next hops included in the third set of routing information are included in the fourth set of routing information (see Zhang ‘087, column 7 lines 30-59, Table 1 and fig. 2b,  as shown in table 1(b) routing information related to the network prefix E which does not have matching next hops with the prefix D is included on the forwarding table).
Regarding claim 16, the combination of Kumar ‘666 and Zhang ‘087  teaches all the limitations as shown above, Zhang ‘087  further teaches, writing a third network prefix to a second entry included in a forwarding table(see Zhang ‘087, column 7 lines 30-59, Table 1 and fig. 2b,  as shown in table 1(b)  prefix C as shown in table 1b);  determining that a fourth network prefix is covered by the third network prefix; and in response to determining that at least a portion of a third set of routing information associated with the third network prefix matches at least a portion of a fourth set of routing information associated with the fourth network prefix(see Zhang ‘087, column 7 lines 30-59, Table 1 and fig. 2b-c, routing information with matching prefix portion as shown in table 1b): , associating the fourth set of routing information with the second entry see Zhang ‘087, column 7 lines 30-59, Table 1 and fig. 2b-c, routing information with matching prefix portion as shown in table 1b)
Regarding claim 17, Kumar ‘666 discloses A networking device, comprising: a first memory storing a routing table (figure 2 unit 210; routing table) and a networking application (figure 2 unit 230; compression algorithm); a second memory storing a forwarding table (figure 2 unit 240; forwarding table); and a processor coupled to the first memory and the second memory, wherein, when executed by a processor, the networking application configures the process to: store a first network prefix and a first set of routing information associated with the first network prefix in the routing table (figure 2 and column 3 Table 1; routing table 210 including a prefix, i.e. N1 (10.0.0.0/8), and gateway information (20.1.10.22)); write the first network prefix from the routing table to a first entry included in the forwarding table (figure 2; forwarding table 240 including the prefix, i.e. N2 (10.0.0.0/16)); store a second network prefix and a second set of routing information associated with the second network prefix in the routing table (figure 1 and column 3 Table 1; routing table 210 including another prefix, i.e. N2 (10.2.10.0/24) and gateway information (30.1.10.33)), wherein the second network prefix is covered by the first network prefix (it is well known to one having ordinary skill in the art at the time the invention was made that the /24 prefix of N5, i.e. second network prefix, is covered by the /8 prefix of Nl, i.e. first network prefix); write the second network prefix from the routing table to a second entry included in the forwarding table (figure 2; forwarding table 240 including the prefix, i.e. N2 (10.0.0.0/16)).
Kumar ‘666 fails to explicitly suggest, comparing a first set of hops for the first network prefix that are included in the first set of routing information with a second set of hops for the second network prefix that are included in the second set of routing information to determine a number of hops that are included in both the first set of hops  and the second set of hops,
in response to determining that the number of hops included in both the first set of hops and the second set of hops does not exceed a threshold level, writing the second network prefix to a second entry in the forwarding table, and associating the second set of routing information with the second entry.
Zhang ‘087 teaches, comparing a first set of hops for the first network prefix that are included in the first set of routing information with a second set of hops for the second network prefix that are included in the second set of routing information to determine a number of hops that are included in both the first set of hops and the second set of hops( see column 6, lines 50-63, column 7 lines 14-60 Table 1 and Fig. 2a-d,   during  the first and second passes fig. 2 b-c,  for each prefix ( see table 1) determining  common next hops included in each set of hops , which requires comparing  first set of hops with a second set of hops in order to determine the common hops) in response to determining that the number of hops included in both the first set of hops and the second set of hops does not exceed a threshold level( see column 7 lines 30-40, table 1 and Fig. 2b, when prefix associated with  two children nodes  don’t have one or more common next-hops e.g. prefix A and Prefix D), writing the second network prefix to a second entry in the forwarding table, and associating the second set of routing information with the second entry( see column 7 lines 30-59, Table 1 and fig. 2b,  as shown table 1(b) the network prefix D is written to the aggregated FIB in addition to the prefix A since, since prefix A and Prefix D don’t have common hop).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Kumar ‘666 by incorporating the FIB aggregation system/method as taught by Zhang ‘087, since such modification would provide a system for updating compressed FIBs quickly and incrementally as quick update is critical to routers because they have very limited time to process routing updates without impacting packet delivery performance, as suggested by Zhang ‘087 (see column 2 lines 27-33).
Regarding claim 18, the combination of Kumar ‘666 and Zhang ‘087  teaches all the limitations as shown above, Zhang ‘087  further teaches,  wherein the processor is further configured to associate the set of next hops with the first entry included in the forwarding table based on the comparison ( see Zhang ‘087, column 7 lines 30-59, Table 1 and fig. 2b,   as shown table 1(b) the network prefix A and associated next hop information is being in the FIB table ).
Regarding claim 20, the combination of Kumar ‘666 and Zhang ‘087  teaches all the limitations as shown above, Kumar ‘666 further teaches wherein the second memory comprises a content-addressable memory (column 1 lines 36-37; content addressable memory), and the first entry is associated with a node of a radix tree (column 1 lines 52-53; radix tree).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Allowability notice 
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114. The examiner can normally be reached Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWET HAILE/Primary Examiner, Art Unit 2474